Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.  

      Exhibit 10.9

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”), effective as of December 1, 2012 (the
“Effective Date”), is made by and between DEAN FOODS COMPANY, a Delaware
corporation, with its principal place of business located at 2711 North Haskell
Avenue, Suite 3400, Dallas, TX 75204 (hereinafter referred to as “Licensor”) and
WWF OPERATING COMPANY, a Delaware corporation, with its principal place of
business located at 12002 Airport Way, Broomfield, CO 80021(hereinafter referred
to as “Licensee”). Licensor and Licensee are collectively known as the
“Parties”.

WHEREAS, Licensor has rights to sublicense the trademarks set forth on Exhibit
A, as may be amended, hereinafter referred to as the “Licensed Trademarks”).

WHEREAS, Licensee desires to use the Licensed Trademarks to identify and sell
shelf stable aseptic flavored and white milk packaged in a 237 ml or less terra
prisma package (the “Licensed Products”) in and throughout the United States of
America, Canada and Mexico (hereinafter referred to as the “Licensed
Territory”). The license for the sale of Licensed Products in the Licensed
Territory will be limited to customers in the grocery, mass, drug, dollar,
foodservice (but in the case of foodservice, limited to those specific customers
specified in Exhibit C attached hereto), and club store channels of trade, and
specifically excludes schools (the “Licensed Channels of Trade”).

WHEREAS, Licensor and Licensee desire to safeguard, promote and maintain the
good will and excellent reputation for quality now associated with all products
sold under the Licensed Trademarks.

NOW, THEREFORE, to effectuate the above purposes, and in consideration of the
mutual covenants and promises set forth herein, Licensor and Licensee hereby
agree as follows:

1. LICENSE: Licensor hereby grants to Licensee a license as of the Effective
Date of this Agreement, subject to the provisions of this Agreement, to use the
Licensed Trademarks in connection with the production, packaging, marketing,
sale and distribution of Licensed Products in the Licensed Channels of Trade in
the Licensed Territory. The Licensed Products shall be produced by the Licensee
according to the written processes, specifications, and other written standards
for the Licensed Products in connection with which the Licensed Trademarks is
used. Licensor shall have the right to approve all Licensed Products, including
the item, package size, final product and packaging both (i) prior to full
production via the use of samples and (ii) during the initial Product start up
runs at facility where the Licensed Products are produced.

2. EXCLUSIVITY: During the Term, Licensor grants an exclusive license to
Licensee to produce, market, distribute or sell the Licensed Products in the
Licensed Channels of Trade in the Licensed Territory.

3. OWNERSHIP OF FORMULAS; DEVELOPMENT OF NAMES, DESIGNS AND SLOGANS: Licensee
and Licensor each acknowledge and agree that the formulations for each Licensed
Product and all new formula development concerning the Licensed Products shall
be owned exclusively by Licensor. The formulas for the Licensed Products
constitute a valuable



--------------------------------------------------------------------------------

trade secret and shall be subject to the provisions of Section 25 below
concerning protection of Licensor’s trade secrets. Licensee agrees that the
formulas shall not be used to produce any products other than the Licensed
Products to be produced pursuant to this Agreement.

The parties agree that Licensee may develop names, designs and/or slogans which
may be used in connection with the Licensed Products, upon Licensor’s approval.
Ownership of any such names, designs and/or slogans shall be owned by Licensor,
and added to Exhibit A.

4. LICENSED PLANTS: The license granted herein by Licensor to Licensee is
limited to Licensed Products processed by Licensee at the Licensee’s plants
listed below or at such other locations as each may be approved by Licensor from
time to time in writing (hereinafter referred to as the “Licensed Plants”).

City of Industry, California

Dallas, Texas

5. TERM: Except as otherwise set forth in this Agreement, the license granted
herein shall remain in force from the Effective Date until December 31, 2017,
provided (i) Licensee pays the Royalty set forth below (the “Initial Term”) and
(ii) Licensee sells at least [**] units in Contract Year 2017 as set forth below
in Section 7. Thereafter this Agreement shall be automatically extended for
additional one (1) year periods (the “Extended Term”) provided Licensee is in
compliance with all terms of this Agreement, including payment of royalties and
meeting Minimum Sales Volumes. The Initial Term and Extended Term, if any, may
be referred to herein as “Term.”

6. ROYALTIES:

a. Royalty. As consideration for this License, Licensee shall pay to Licensor a
royalty of [**]% of Net Sales during the Term; provided that such royalty
payments for Contract Years during the Initial Term shall be no less than the
Minimum Royalties set forth below for the referenced Contract Year. The royalty
shall be paid quarterly during the Term of this Agreement and any difference
between the royalty as paid and the Minimum Royalty specified below shall be
paid at the end of the then current Contract Year.

 

Year

  

Minimum Royalty

2013    $ [**] 2014    $[**] 2015    $[**] 2016    $[**] 2017    $[**]

b. Definition of Net Sales. For purposes of this Agreement, Net Sales shall be
calculated as gross sales minus allowances and rebates (including without
limitation trade discounts, and other customer allowances) but excluding coupons
granted for consumer sales promotion and other direct-to-consumer benefits.

 

2



--------------------------------------------------------------------------------

c. All quarterly payments shall be made in U.S. Dollars and shall be paid within
forty-five (45) days of the end of each calendar quarter. All payments shall be
submitted to the following address: Dean Foods Company, 2711 North Haskell
Avenue, Suite 3400, Dallas, TX 75204.

7. MINIMUM SALES VOLUMES: For Contract Years beyond the Initial Term, during
each Contract Year after the Initial Term, Licensee must meet the following
minimum sales volume (“Minimum Sales Volume”) of the Licensed Products using the
Trademark:

 

Contract Year

  

Minimum Sales Volume (In Units)

2017    [**] Units 2018 (if any)    [**] Units or the actual sales volume
(whichever is greater) plus the percent growth of sales in the chocolate milk
category for the current year over such sales for Contract Year 2017 (per IRI or
similar data) Subsequent Contract Years (if any)    Previous Contract Year
Minimum Sales Volume or actual sales volume plus the percent growth of sales in
the chocolate milk category for such Contract Year over the immediately
preceding Contract Year (per IRI or similar data)

For the purposes of determining whether the Minimum Sales Volumes have been met
for a Contract Year, the parties agree that they will, on September 30, 2017 and
each September 30 thereafter, review the previous twelve (12) month period
performance against IRI data with respect to Minimum Sales Volumes or the
minimum Unit Volumes for Calendar Year 2017 to determine whether the Agreement
will be extended by an additional one (1) year. For example, if on September 30,
2018, the percent sales growth for the chocolate milk category (“Category Growth
Target”) for the period from October 1, 2017 through September 30, 2018 is
equivalent to the actual sales growth for the Licensed Products, then the
Agreement shall be extended for an additional year, to expire December 31, 2019,
Notwithstanding anything to the contrary contained in this Agreement, in the
event that a determination made on any September 30 indicates that Licensee has
failed to meet the Category Growth Target, Licensee may have the option to cure
such failure to meet the Category Growth Target by reviewing the previous twelve
month performance at any date between September 30 and December 31 in the period
during which the Category Growth Target was not met.

For purposes of this Agreement, a “Contract Year” shall be each twelve
(12) month period commencing January 1 and ending each December 31 during the
Initial Term and Extended Term, if any.

The definition of “Unit” as used in this Agreement shall mean each 237 ml tetra
prisma package containing Licensed Product.

 

3



--------------------------------------------------------------------------------

8. REPRESENTATION:

a. Licensee agrees that during the Term, Licensee shall, at its sole cost and
expense, diligently and continuously produce, distribute and sell the Licensed
Products, and that it shall use reasonable commercial efforts to make and
maintain adequate arrangements for the distribution of the Licensed Products in
the Licensed Channels of Trade throughout the Licensed Territory so as to
develop and maintain a substantial, and expanding business in such Licensed
Products.

b. Licensor and Licensee shall each designate one employee to serve as the
central contact for any discussions concerning this Agreement.

c. Representatives of Licensor and Licensee shall meet at least once per year to
review and discuss the sales results and trends for the Licensed Products,
labeling, packaging, potential new Licensed Products, to adjust any performance
criteria based upon then current market conditions, and any other matters
relevant to this Agreement and to approve marketing and sales plans for the
Licensed Products. Licensor and Licensee shall work together in good faith to
address and resolve any issues identified and to implement any actions agreed
upon as much as practicable.

9. LICENSOR APPROVALS:

a. The quality and type of the Licensed Products and proofs of all packaging
material as well as proofs of every use of the Licensed Trademarks whether on
packaging material, labels, advertising and sale promotion material or otherwise
shall be subject to the express written approval of Licensor prior to
distribution and sale thereof by Licensee; provided, however, that Licensee
shall not be required to receive express written approval of uses of the
Licensed Trademarks which have been previously approved for use by Licensor if a
material change in the use has not occurred (e.g., using Licensed Trademarks
label in an online application or advertisement). Licensee shall allow at least
fifteen (15) days for Licensor to approve materials. Licensor shall approve or
disapprove materials within fifteen (15) business days. Licensee’s right to use
the Licensed Trademarks in advertising and promotion of the Licensed Products
shall be limited to use of precise reproductions of the Licensed Trademarks as
actually used with the Licensed Products unless Licensor expressly authorizes
other uses. Subject to the proviso contained in the first sentence of this
Subsection 9(a), before promoting, selling or distributing any of the Licensed
Products, Licensee shall furnish to Licensor free of cost the following;

i. actual or electronic sample proofs of all packaging material used with each
Product and copies of proofs of representative tags, labels, imprints or other
devices used in connection with any Licensed Products.

ii. actual samples of the Licensed Products on a quarterly basis as may be
requested by the Licensor for the purposes of ensuring the continued quality of
the Licensed Products.

iii. Before advertising any of the Licensed Products, Licensee shall obtain
Licensor’s express written approval of copies of all proofs of advertising,
promotional or

 

4



--------------------------------------------------------------------------------

display material, bearing the Licensed Trademarks and/or Licensed Products
(including, with respect to video advertising, if used, story boards and scripts
and video footage, of a reasonable size designated by Licensor, of all proposed
video or film advertising) intended to be used by Licensee. Licensee shall
request such approval by furnishing copies of all such materials to Licensor
free of cost or by other method of delivery.

iv. In the event expedited approval is required for public relations materials
(e.g. press releases) relating to Licensor, the Licensed Trademarks or the
Licensed Products, Licensee may request that such approval be expedited. Such
requests must be made in writing and must contain special written notice that
expedited handling is specifically requested.

b. After samples have been approved pursuant to this Section, Licensee shall not
depart there from in any material respect without the prior, express, written
approval of Licensor. All samples shall conform to the trademark and copyright
notice requirements of Section 14. Licensor shall not unreasonably withhold,
condition or delay approvals requested by Licensee and any disapproval shall be
accompanied by the reason(s) therefore.

10. COMPLIANCE WITH APPLICABLE LAWS AND INDUSTRY STANDARDS: Licensee agrees that
the Licensed Products shall be produced, packaged, sold and distributed in
accordance with all applicable laws, governmental orders and regulations as they
all may be in effect from time to time; and that the policy of sale,
distribution and exploitation by Licensee shall in no manner reflect adversely
upon the Licensed Trademarks.

11. QUALITY ASSURANCE:

a. Licensee warrants that the Licensed Products will not be adulterated or
misbranded within the meaning of the federal Food, Drug and Cosmetics Act or the
various regulations promulgated there under (the “Act”) and will not be
prohibited from being introduced into interstate commerce under the provisions
of Sections 404 and 505 of the Act.

b. Licensee shall comply with all good manufacturing and storage practices and
all laws and regulations having application to the production, storage and sale
of the Licensed Products using the Licensed Trademarks and upon request, shall
provide to Licensor written certification that the Licensed Products using the
Licensed Trademarks meet all applicable specifications required by law, industry
standards, and applicable federal, state and local regulatory bodies, Licensee
shall promptly notify Licensor of any significant discrepancies noted during any
inspection by the United States Food and Drug Administration related to the
production of a Licensed Product, the United States Department of Health, or any
other legally authorized federal, state or local regulatory agencies of a
production facility where the Licensed Products are produced. Upon reasonable
notice and at a time mutually agreed upon by the parties, Licensor shall be
permitted to review copies of any inspection reports issued by the above
referenced governmental agencies only as it pertains to the manufacturing and
storage of Licensed Products.

c. Licensor shall be permitted, during regular business hours and upon
reasonable notice at a time mutually agreed upon by the parties, to inspect the
manufacturing facilities used to produce the Licensed Products using the
Licensed Trademarks and any storage facilities used to store the Licensed
Products using the Licensed Trademarks. A Licensee

 

5



--------------------------------------------------------------------------------

employee shall be permitted to accompany Licensor’s representatives at all times
during the inspection. Licensor’s representatives shall comply with all
reasonable health, confidentiality and safety procedures in effect at the
manufacturing facility. During such inspection, Licensor may review quality
control and manufacturing reports as it may reasonably request pertaining to the
Licensed Products. Licensee agrees to make available laboratory reports or other
documents provided to federal, state or local regulatory authorities during the
twelve (12) month period prior to the date of such audit, Licensee’s pest
control records for such twelve (12) month period and reports of inspection of
the Licensed Plants performed by any federal, state or local regulatory
authorities during the twelve (12) month period prior to the date of such audit
to the extent such reports, documents or records relate to any of the Licensed
Products or facilities in which such Licensed Products are produced or stored.

d. Licensee shall provide to Licensor’s Quality & Regulatory Compliance
department a GFSI certification for each manufacturing/co-manufacturing
operation, annually, or other mutually agreed-upon food safety standard
assessment for each Licensee manufacturing or contract manufacturing facility
that produces a Licensed Product. Compliance to annual certification with any
standard other than GFSI requires Licensee to provide full assessment report
with corrective actions.

e. Licensor shall have the right to request from Licensee reasonable quantities,
at reasonable times, of production samples of the Licensed Products for purposes
of verifying that Licensee is adhering to the quality standards for such
Licensed Products set forth herein.

f. The Parties recognize that the need for protection of consumers and of the
public is of paramount consideration and that no approval granted by Licensor
under this Agreement will release Licensee of its responsibilities to comply
with all of the provisions hereof, including, without limitation, those relating
to product quality, advertising, packaging and marketing. In addition to its
undertaking to protect consumers and the public, Licensee shall subject the
Licensed Products to a quality control program designed by Licensee, which
program is approved by Licensor in writing prior to the first production of
Licensed Products for commercial sale and distribution. Licensee shall modify
such quality control program to conform to any reasonable requests made by
Licensor and shall not alter such program in a manner that would affect either
the quality or safety of the Licensed Products without the prior written
approval of Licensor. Licensee shall report to Licensor all material alterations
to such program and shall revise such alterations to such program to comply with
any reasonable request for such revision as Licensor may make. The Parties
understand that Licensee’s processing methods and quality control program shall
be in compliance with Licensor’s standards.

g. Licensee shall print a toll free number or website address that enables a
consumer to reach a live operator on all packages of the Licensed Products
directing consumers to call that number with questions regarding the Licensed
Products. The toll free phone number and website address shall be manned by live
operators during regular business hours. Licensee will provide sufficient
trained consumer response staff to handle consumer calls or other correspondence
about the Licensed Products, will keep a log of all such contacts received about
the Licensed Products, will use commercially reasonable efforts to satisfy
consumer complaints or concerns about the Licensed Products as quickly as
possible, and will provide detailed information or records generated through
this consumer relations program to Licensor in mutually agreed-upon

 

6



--------------------------------------------------------------------------------

format(s) and frequency. Licensee shall provide a report on consumer comments on
a quarterly basis to Licensor Quality & Regulatory Compliance. The report shall
include: product name; consumer comment; lot code; manufacture location; and
Licensee’s corrective action. In addition, Licensee shall contact Licensor
Quality & Regulatory Compliance immediately should a consumer of the Licensed
Product communicate potential alleged illness or injury, or potential contact of
any government agency or news media.

12. PRODUCT RECALL:

a. Licensee shall establish, in writing, a product recall program for the
Licensed Products, a summary of which shall be subject to the prior written
approval of Licensor. Licensee shall modify such program to conform to any
reasonable requests made by Licensor. Licensee shall report to Licensor all
alterations to such program and shall revise such alterations to such program to
comply with any reasonable request for such revision as Licensor may make. Such
program shall provide that Licensee shall immediately advise Licensor of any
Product recall considerations or deliberations and provide Licensor with the
right to attend and participate in such deliberations.

b. Licensee shall have complete responsibility for recalls related to the
Licensed Products. Notwithstanding the foregoing, Licensor shall have the
absolute right to recall any Product, if it determines that the use and/or
distribution of the same may, in its sole opinion, pose a risk to the health and
welfare of the public in a manner consistent with established United States Food
and Drug Administration policy or damage or endanger the good will of the
Licensed Trademarks. Notwithstanding Licensor’s right to recall any Product as
set forth in the preceding sentence, Licensor agrees to coordinate its
activities with respect to such recall with Licensee as long as Licensee has
commenced and is diligently prosecuting to completion a recall as required
herein. Upon notice of any such recall, including oral notice, Licensee shall
immediately recover all materials required by Licensor to be recovered and shall
dispose of such materials as directed by Licensor or applicable regulatory
authority.

c. In recognition of the paramount importance of protecting the health and
welfare of the public and the good will associated with the Licensed Trademarks,
Licensor and Licensee agree to take whatever steps are necessary to abate any
health risk or possible damage to the good will of the Licensed Trademarks as
quickly and effectively as possible. Licensee shall contact Licensor’s Quality &
Regulatory Compliance department immediately if consideration is being given to
involve a Licensed Product in a recall or market withdraw, or if a consumer
alleges illness or injury or threatens to contact any government agency or
media. Licensee shall provide Licensor with the right to have input into recall
or market withdraw considerations and into responses to government agency or
media communications.

13. MODIFICATIONS TO LABELING AND PACKAGING:

a. The Parties will, in good faith, discuss any changes requested by Licensor or
Licensee. In the event Licensor requests a change in packaging material or
design that is required by law or necessary to ensure the safety or quality of
the Licensed Products, then Licensee shall be responsible for all costs of such
change; provided, however, that Licensee shall not be required to incur costs
for greater than ninety (90) days worth of packaging inventory. If such

 

7



--------------------------------------------------------------------------------

change is not required by law or necessary to ensure the safety or quality of
the Licensed Products, then the party requesting the change shall be responsible
for all costs of such change.

b. Notwithstanding the above, Licensor in its sole discretion may require
changes to the packaging design and graphics once during the Initial Term and
once during each successive Renewal Term if desired to maintain consistency of
brand and product appearance and consumer presentation. Licensee agrees that it
will implement and Licensor shall be responsible for the costs of such change.

c. Licensee shall be responsible for complying with all packaging quality
standards, including but not limited to color matching, color standards,
packaging graphics and packaging composition.

14. COPYRIGHT AND TRADEMARK NOTICE: Licensee shall cause to be imprinted
irremovably and legibly on all advertising, promotional, packaging and wrapping
material and any other material wherein the Licensed Trademarks appear such
(i) legends, markings and notices as Licensor may reasonably request in order to
give appropriate notice of any trademark, trade name or other rights therein or
pertaining thereto and/or (ii) the appropriate copyright notice. Any copyrights,
Licensed Trademarks or other intellectual property rights with respect to the
advertising, labeling and packaging design and graphics of the Licensed Products
shall be deemed to be the sole and exclusive property of Licensor except to the
extent such materials may contain trademarks not owned by it and permitted in
accordance with this Agreement, and to the extent such advertising, labeling and
packaging design and graphics may be developed by Licensee or Licensee’s agents
or contractors, such rights shall be procured by Licensee for the benefit of
Licensor and, if necessary, such rights shall hereby be assigned by Licensee to
Licensor.

15. OTHER NAMES AND LICENSED TRADEMARKSS:

a. The Licensee may not, without the prior, express written consent of the
Licensor, use any corporate name, trade name or trademark in connection with the
packaging, advertising, offering for sale or sale of any Licensed Products,
whether said other name or mark be that of Licensee or of any other person. In
the event that applicable law shall require the identification of Licensee on
packaging or labeling, such identification shall be given the minimum prominence
consistent with such law. The packaging or labeling of all Licensed Products
shall bear the following legend: TRU MOO used under license from Dean Foods
Company.

b. Licensee shall use its own corporate name on all business letterheads, order
blanks, bill heads, contracts, and other documents pertaining to its
relationship with trade customers and suppliers and other persons furnishing
goods or services to Licensee. In connection with its relations with such
customers, suppliers and furnishers of goods and services, Licensee will not use
the Licensed Trademarks in such a manner, or otherwise act, so as to lead such
persons to believe that Licensee and Licensor are the same corporation or are
affiliates of each other, or that one is the agent for the other.

 

8



--------------------------------------------------------------------------------

16. QUARTERLY STATEMENTS: Within forty-five (45) days of the last day of each
quarter of the Contract Year, Licensee shall furnish to Licensor complete and
accurate statements, certified to be accurate by an officer of Licensee, showing
for each Licensed Product, the number of units distributed or sold by Licensee
during the preceding calendar quarter, the gross sales and Net Sales, and such
other information as Licensor may reasonably request. Licensor acknowledges that
the timing of non off-invoice trade spending, e.g., unsaleables, returns, etc.,
may not coincide with the period of sale, and such expenses will be reflected on
the quarterly statements for the quarters in which they are paid. Such
statements shall be furnished to Licensor whether or not any of the Licensed
Products have been sold or distributed during the calendar quarter for which
such statements are due. Licensee acknowledges its obligation to furnish
complete and accurate statements to Licensor and agrees to rectify immediately
any inconsistencies or errors which are discovered in any statements.

17. BOOKS AND RECORDS: Licensee agrees to keep accurate books of account and
records at its principal place of business covering all transactions relating to
the production, marketing, sales and royalty payments of all Licensed Products,
and Licensor or its duly authorized representatives shall have the right, upon
reasonable notice and during Licensee’s normal business hours, to examine said
books of account and all records pertaining to sales and/or production of
Licensed Products in the possession or under the control of Licensee and to make
copies and extracts thereof at Licensor’s expense. If the Licensee has been
granted the right to produce, sell and distribute more than one Licensed Product
under the terms of this Agreement, Licensee agrees that the books of account and
records it shall maintain shall include, but not be limited to, information
disclosing the sales by Licensee with respect to each Licensed Product; and said
information shall be subject to Licensor’s aforementioned inspection and copying
rights. All books of accounts and records for each Licensed Product shall be
kept available for at least two (2) years or such shorter time as required by
Licensee’s record retention policies. Licensor shall have the right to have an
independent auditor audit during normal business hours the books and records of
Licensee, provided, such independent auditor shall not relay to Licensor the
results of or any information obtained during such audit except for such results
or information as may relate to the Licensed Products or Licensee’s compliance
with the provisions of this Agreement. The Licensor shall bear the cost of any
such audit except that Licensee shall bear the cost of the audit if 1) such
audit discloses that the Licensee has failed to comply with all of the material
provisions of this Agreement and/or 2) an audit reveals that Licensee’s payment
of royalties to Licensor for the relevant period is less than ninety seven
percent (97%) of the amount that should have been paid.

18. UNDERTAKINGS OF LICENSOR: Licensor represents, warrants and agrees that:

a. Licensor is duly incorporated in the United States and has foil power and
authority to execute and deliver this Agreement and perform its obligations
hereunder; and (ii) this Agreement constitutes the legal, valid and binding
obligation of Licensor, enforceable against it in accordance with the terms
hereof; and (iii) Licensor’s execution, delivery, and performance of this
Agreement does not and will not conflict with, result in the breach of, or
constitute a default under any arrangement or agreement to which it is a party
or by which it is bound.

 

9



--------------------------------------------------------------------------------

b. To the best of Licensor’s knowledge, the Licensed Trademarks does not violate
or infringe the intellectual property rights of any third party when used in
accordance with the terms of this Agreement.

c. As of the date of this Agreement, the Licensed Trademarks is not the subject
of any pending claim of ownership or infringement by any third party for the
goods licensed herein.

d. Licensor owns the Licensed Trademarks in the United States, and has applied
to register the Licensed Trademarks in Canada and Mexico.

19. UNDERTAKINGS OF LICENSEE: Licensee represents, warrants and agrees that
Licensee is duly organized under the laws of its relevant jurisdiction and has
full power and authority to execute and deliver this Agreement and perform its
obligations hereunder; and (ii) this Agreement constitutes the legal, valid and
binding obligation of Licensee, enforceable against it in accordance with the
terms hereof; and (iii) Licensee’s execution, delivery, and performance of this
Agreement does not and will not conflict with, result in the breach of, or
constitute a default under any arrangement or agreement to which it is a party
or by which it is bound.

20. INSURANCE: Licensee shall obtain and maintain at its sole cost and expense
throughout the Term of this Agreement insurance in accordance with the terms set
forth on Exhibit B hereto.

21. INDEMNIFICATION:

a. Indemnification by Licensee: Regardless of any inspections conducted by or
consents granted by Licensor, regardless of whether Licensor makes available a
toll free telephone number by means of which consumers of the Licensed Products
may provide their comments regarding the Licensed Products directly to Licensor,
and regardless of compliance by Licensee with any standards promulgated
hereunder, Licensee agrees to defend, indemnify and hold Licensor, its officers,
directors, shareholders, employees, parent entities, subsidiaries and
affiliates, harmless from any and all damages, liabilities and expenses,
including reasonable attorneys’ fees, relating to any suit, claim or
governmental proceeding (whether or not Licensor shall be a party thereto)
related to the Licensed Products or which arises out of any breach of any
representations or warranties or covenants made by Licensee in this Agreement,
the conduct of Licensee’s business, or out of a breach of its obligations under
this Agreement, whether in Contract, Tort or otherwise. Licensor agrees to give
Licensee prompt notice of all such claims. Notwithstanding the above, Licensee
shall have no obligation to defend, indemnify or hold Licensor harmless from and
against any damages, liabilities and expenses, including attorneys’ fees,
relating to any suit, claim or governmental proceeding which arises out of
(i) Licensor’s sole negligence or willful misconduct, or (ii) a matter that is
the subject of Licensor’s obligation to indemnify Licensee as set forth below,
including without limitation, any claims with respect to the validity of or
rights in the Licensed Trademarks or any claim alleging breach of any of
Licensor’s representations or warranties or its obligations under this
Agreement, whether in Contract, Tort or otherwise.

 

10



--------------------------------------------------------------------------------

b. Indemnification by Licensor: Licensor agrees to defend, indemnify and hold
Licensee, its officers, directors, stockholders, employees, parent entities,
subsidiaries and affiliates, harmless from any and all damages, liabilities and
expenses, including reasonable attorneys’ fees, relating to any suit, claim or
governmental proceeding (whether or not Licensee shall be a party thereto)
related to trademark infringement alleged to have occurred by reason of
Licensee’s use of the Licensed Trademarks in accordance with this Agreement or
which arises out of any breach of any representations or warranties or covenants
made by Licensor in this Agreement, the conduct of Licensor’s business, or out
of a breach of its obligations under this Agreement, whether in Contract, Tort
or otherwise. Licensee agrees to give Licensor prompt notice of all such claims.
As set forth in Section 26, if Licensor and/or Licensee receive notice of a
claim of infringement related to this license, Licensor shall have the option to
terminate this Agreement with thirty days notice in order to resolve such
infringement claim. Notwithstanding the above, Licensor shall have no obligation
to defend, indemnify or hold Licensee harmless from and against any damages,
liabilities and expenses, including attorneys’ fees, relating to any suit or
claim which arises out of (i) Licensee’s sole negligence or willful misconduct,
or (ii) a matter that is the subject of Licensee’s obligation to indemnify
Licensee as set forth in this Section, including without limitation, any claims
with respect to the conduct of Licensee’s business, or any claim alleging breach
of any of Licensee’s representations and warranties or its obligations under
this Agreement, whether in Contract, Tort or otherwise.

22. ASSIGNMENT AND SUB-LICENSING:

a. The License granted hereunder is and shall be personal to Licensee, and shall
not be assignable by any act of Licensee or by operation of law without the
express written consent of Licensor. Notwithstanding the above, this Agreement
may be assigned without Licensor’s consent in connection with (i) any merger of
Licensee with a subsidiary or affiliate of or controlled by Licensee provided
such assignment would not violate other terms of this Agreement, or (ii) of any
transaction in which the Parent Company’s (as such term is defined below)
securities become publicly traded.

b. Licensee shall have no right to grant any sub-licenses. Any attempts by
Licensee to grant sub-licenses or to assign or part with possession or control
of the License granted hereunder or any of Licensee’s rights hereunder other
than as provided herein shall constitute a material breach of this Agreement.

23. PROTECTION OF LICENSOR’S LICENSED TRADEMARKS

a. All rights in the Licensed Trademarks other than those specifically granted
herein are reserved to Licensor or its licensors for its own use and benefit.
Licensee acknowledges that it shall not acquire any rights in the Licensed
Trademarks, or any other Licensed Trademarks owned by Licensor, as a result of
Licensee’s use of the Licensed Trademarks, and that all use of the Licensed
Trademarks by Licensee shall inure to the benefit of Licensor or Licensor’s
licensor as applicable. Licensee agrees that it shall not, directly or
indirectly, during the term hereof or thereafter, attack the validity of the
ownership of the Licensed Trademarks by Licensor or attack the validity of the
license herein granted to Licensee in any proceeding whatsoever.

 

11



--------------------------------------------------------------------------------

b. Licensee acknowledges Licensor’s, and Licensor’s licensors as applicable,
right, title and interest in and to the Licensed Trademarks, trade name and
registrations of the same and will not in any way, directly or indirectly, do or
cause to be done any act or thing contesting or in any way impairing or tending
to impair any part of said right, title and interest in connection with the use
of said Licensed Trademarks and trade name. Licensee shall not in any manner
represent that it has any ownership in said Licensed Trademarks, trade name or
any registration thereof and Licensee acknowledges that use of the Licensed
Trademarks by it shall not create in said Licensee any right, title or interest
in or to said Licensed Trademarks and trade name but all use of said Licensed
Trademarks by said Licensee shall inure to the benefit of Licensor. Licensee
covenants and agrees that it will at no time adopt or use any word or mark, or
design which is identical to or likely to cause confusion with any trademark,
trade name or packaging of Licensor.

24. TRADE SECRETS AND CONFIDENTIAL INFORMATION:

a. Upon execution of this Agreement, Licensee agrees to hold in confidence and
not disclose to any third parties nor use for its own benefit, any information
or data that it may acquire from Licensor with regard to the Licensed Products,
including the formulation thereof, ingredients supplied by Licensor, Licensor’s
manufacturing facilities, the terms of this Agreement and marketing or other
information related to the Licensed Trademarks except for information which is
or becomes part of the public domain, or which Licensee previously received from
third parties, itself developed or later obtains from third parties not known by
Licensee to owe a duty of confidence to Licensor. Upon the termination of this
Agreement, Licensee shall cease to employ or utilize all information it receives
from Licensor, other than information it has previously received from third
parties, developed itself or may later obtain from public information sources or
from third parties not owing a duty of confidence to Licensor.

b. Upon execution of this Agreement, Licensor agrees to hold in confidence and
not disclose to any third parties nor use for its own benefit any confidential
information or data that it may acquire from Licensee with regard to the
Licensed Products or Licensee’s manufacturing facilities, except for information
which is or becomes part of the public domain, or which Licensor previously
received from third parties, itself developed or later obtains from third
parties not known by Licensor to owe a duty of confidence to Licensee. Upon the
termination of this Agreement, Licensor shall cease to employ or utilize all
information it receives from Licensee, except for information deemed under this
Agreement to be property of Licensor, other than information which it has
previously received from third parties, developed itself or may later obtain
from public information sources or from third parties not owing a duty of
confidence to Licensee.

25. EARLY TERMINATION RIGHTS:

a. This Agreement and the license hereby granted may be terminated at any time
by the Licensor on written notice effective automatically thirty (30) days after
the receipt thereof by the Licensee upon the occurrence of the following:

i. The ownership or control or any incidents of ownership (including but not
limited to the right to sell, to agree to sell, to pledge or to restrict the
discretion in voting) of the securities of The WhiteWave Foods Company, a
Delaware corporation and the parent

 

12



--------------------------------------------------------------------------------

company of Licensee (the “Parent Company”), changes such that a “Change of
Control Event” as defined herein occurs and the party who attains control of
Licensee is (a) a party whose primary business is in the daily products or daily
beverage industry (in Licensor’s reasonable discretion), or (b) has a net worth
at least 50% less than the net worth of Licensee; provided, however, that an
initial public offering of securities of the Parent Company as contemplated in a
Form S-l filed by Parent Company on August 7, 2012 (Registration Number
333-183112) or a distribution of Parent Company stock also as contemplated in
such Form S-l shall not be deemed a Change in Control Event. As used herein, the
term “control” as used with respect to an entity or business, shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such entity or business, whether
through ownership of voting securities, contract or otherwise;

ii. Licensee shall fail, in any material respect, to perform any of the terms of
this Agreement to be performed by Licensee and, unless otherwise provided
herein, shall fail to correct such breach within thirty (30) days after receipt
of written notification of the breach, or, if such breach is not capable of
being cured within such thirty (30) day period, Licensee shall have an
additional sixty (60) days to cure such breach as long as it is diligently
pursuing such cure throughout the cure period;

iii. [Intentionally left blank.]

iv. Other than as a result of Licensor’s breach under this Agreement, or any
other action or omission of Licensor, Licensee becomes the subject of any
governmental, labor or consumer action, proceeding, boycott or campaign which,
in Licensor’s reasonable judgment, may injure or bring discredit upon the
Licensed Trademarks or the good will represented thereby;

v. Licensor shall determine in good faith that Licensee is producing the
Licensed Products under unsafe health and sanitation conditions and shall fail
to correct such breach within forty-eight (48) hours after receipt of
notification of Licensor’s determination, provided, however, that Licensee shall
not produce any Licensed Products until Licensee has corrected such breach to
Licensor’s reasonable satisfaction. Licensor’s determination that Licensee is
producing the Licensed Products under unsafe health and sanitation conditions
may be based upon either inspections by Licensor’s representatives and/or the
actions of any federal, state or local governmental body in citing Licensee for
violations of applicable health or sanitation laws or regulations;

vi. Licensor shall determine in good faith that Licensee is producing and/or
selling a non-organic, shelf-stable flavored or white milk.

vii. Licensee fails to follow properly the specifications for the Licensed
Products, or fails to meet any requirements of the quality control program and
fails to cure such breach within thirty (30) days after receipt of written
notice from Licensor, provided, however, that Licensee shall not produce any
Licensed Products until Licensee shall have corrected such breach to Licensor’s
reasonable satisfaction.

viii. During any Contract Year Licensee fails to pay Licensor any royalties due
to be paid hereunder within ten (10) days of the date such payment is due if

 

13



--------------------------------------------------------------------------------

previously during such Contract Year Licensee failed to pay Licensor any
royalties when such payment was due and as a result thereof received a written
notice from Licensor that such payment was overdue.

ix. If Licensee shall fail to carry on the production, distribution and sale of
the Licensed Products in accordance with the terms and intent of this Agreement,
and shall fail to correct such breach within thirty (30) days after receipt of
written notification from Licensor.

x. Licensor and/or Licensee receive notice of a claim of infringement related to
this Agreement and Licensor in its reasonable judgment believes such termination
is necessary to resolve such claim.

xi. If at the conclusion of the Initial Term Licensee fails to achieve the
Minimum Sales Volumes or pay the Minimum Royalty set forth in Sections 6 and 7,
as applicable.

Except with respect to the provisions of subparagraphs (a)(ii), (v), (vi) and
(vii) of this Section, Licensee shall have no right to cure any defaults except
upon the express, written permission of Licensor.

b. If Licensee files a petition in bankruptcy or is adjudicated bankrupt, or if
a petition in bankruptcy is filed against Licensee which is not dismissed within
ninety (90) days, or if Licensee becomes insolvent, or makes an assignment for
the benefit of creditors, or an arrangement pursuant to any bankruptcy law, or
if Licensee discontinues its business or if a receiver is appointed for Licensee
or Licensee’s business who is not discharged within ninety (90) days, the
license granted hereunder shall automatically terminate forthwith without any
notice whatsoever being necessary, it being acknowledged by both Licensor and
Licensee that Licensee possesses unique and special skills of a personal nature,
upon which Licensor has relied in entering into this Agreement.

c. Licensor shall be under no obligation to terminate this Agreement on the
happening of any or all of the events set forth in Section 25, and, unless
Licensor notifies Licensee otherwise in writing, its failure to do so in any
instance shall not be deemed a waiver of its right to do so. Licensor’s rights
under Section 26 are in addition to all rights which Licensor otherwise may have
against Licensee.

d. This Agreement and the license hereby granted may be terminated at any time
by the Licensee on written notice effective automatically thirty (30) days after
the sending thereof to Licensor in case:

i. Licensor shall fail to perform any of the other terms of this Agreement to be
performed by Licensor and shall fail to correct such breach within sixty
(60) days after receipt of written notification of the breach; or

ii. Licensor files a petition in bankruptcy or is adjudicated bankrupt, a
petition in bankruptcy is filed against Licensor which is not dismissed within
ninety (90) days, or Licensor becomes insolvent or a receiver of the business of
Licensor is appointed who is not discharged within ninety (90) days, or Licensor
makes an assignment for the benefit of creditors, or an arrangement pursuant to
any bankruptcy law, or a petition under Chapter 11 of the

 

14



--------------------------------------------------------------------------------

Bankruptcy Act is filed on behalf of the Licensor, or Licensor terminates or
suspends operations for a period in excess of ten (10) days as a result of the
action of any creditor or creditors, or a substantial portion of Licensor’s
assets are transferred to any creditor by foreclosure, peaceable possession or
similar procedure; or

iii. Licensor fails to commence the defense of an infringement action filed
against Licensee alleging that Licensee’s use of the Licensed Trademarks in
accordance with this Agreement, violates the intellectual property rights of a
third party or a judgment is rendered against Licensee or Licensor or a
settlement is entered into by Licensor that requires or results in a material
modification of the rights granted by Licensor to Licensee hereunder; or

e. Licensee shall be under no obligation to terminate this Agreement on the
happening of any or all of the events set forth in Section 25, and, unless
Licensee notifies Licensor otherwise in writing, its failure to do so in any
instance shall not be deemed a waiver of its right to do so. Licensee’s rights
under Section 26 are in addition to all rights which Licensee otherwise may have
against Licensor.

26. EFFECT OF TERMINATION:

a. Upon termination of this Agreement, Licensee shall have no right to use any
of the (i) Licensed Trademarks, (ii) trade dress, (iii) packaging designs or
(iv) formulations or specifications that have or may be developed by Licensee
for use with the Licensed Products during the Term of this Agreement. Licensee’s
obligations and duties under this Agreement shall survive any expiration or
termination of this Agreement, except that Licensee’s obligation to pay the
Minimum Royalty shall be terminated if this Agreement is terminated pursuant to
Section 25. Licensee shall continue to have an obligation to pay a royalty on
any Net Sales and the prorated amount of the Minimum Royalty which would have
been due at the time of termination, whichever is greater.

b. If this Agreement is terminated, Licensee, its receivers, representatives,
trustees, agents, administrators, successors and/or permitted assigns shall have
no right to produce, sell, exploit or in any way deal with or in any Licensed
Products or any packaging material, advertising, promotional or display material
pertaining thereto except with and under the special consent and instructions of
Licensor in writing which said Parties shall be obliged to follow.

c. Disposal of Product and Materials: Within thirty (30) days after termination,
Licensee will inform Licensor by written notice of the quantity of Product and
packaging bearing the Licensed Trademarks remaining and shall destroy all such
Product and packaging. Within thirty (30) days after termination, Licensee will
inform Licensor by written notice of the nature and quantity of any and all
business supplies and advertising or promotional devices bearing the Licensed
Trademarks in Licensee’s possession or control and shall make no further use of
said materials unless and until the Licensed Trademarks shall have been removed
or obliterated from the same in a manner expressly approved by the Licensor.

d. Reversion of Rights: After the expiration or termination of this Agreement,
all rights granted to Licensee with respect to Licensor’s Licensed Trademarks
hereunder shall forthwith revert to Licensor, and Licensee shall refrain from
further use of the Licensed

 

15



--------------------------------------------------------------------------------

Trademarks or any further reference to them, directly or indirectly, in
connection with the production, sale or distribution of Licensee’s Licensed
Products. Licensee shall thereupon turn over to Licensor all materials which
reproduce the Licensed Trademarks or, if requested by Licensor in writing, shall
give Licensor satisfactory evidence of their destruction. Licensee shall be
responsible to Licensor for any damage caused by unauthorized use by Licensee or
others of such reproduction materials which are not turned over or destroyed.

e. Equitable Relief: It is agreed that the rights and obligations conveyed and
incurred in this Agreement are unique and special and that the termination or
breach thereof will not give rise to readily calculable monetary damages. It is
agreed that upon breach of any of their respective covenants contained in this
Agreement, either Licensor or Licensee shall be entitled to equitable relief by
way of injunctive relief and such other relief as any court of competent
jurisdiction may deem just and proper.

27. NOTICES: All notices or other communications required or desired to be sent
to either party hereto shall be in writing and shall be sent to the addresses
set forth above by either Registered or Certified Mail, postage prepaid, return
receipt requested or by recognized Overnight Delivery service providing for a
receipt and shall be deemed to have been given when actually received.

28. RELATIONSHIP OF THE PARTIES: Nothing contained in this Agreement shall in
any way be construed to create an agency relationship, partnership or joint
venture between the Parties, and neither party shall have the power to obligate
or bind the other party in any manner whatsoever.

29. APPLICABLE LAW; VENUE: This Agreement, whenever called upon to be construed,
shall be governed by the laws of the State of Texas applicable to contracts
executed and to be wholly performed therein without regard to Texas’ choice of
law or conflicts of laws provisions.

30. CAPTIONS: The captions used in connection with the paragraphs and
subparagraphs of this Agreement are inserted only for the purpose of reference.
Such captions shall not be deemed to govern, limit, modify, or in any manner
affect the scope, meaning or intent of the provisions of this Agreement or any
part thereof; nor shall such captions otherwise be given any legal effect.

31. NO WAIVER: No waiver by either party of a breach or a default hereunder
shall be deemed a waiver by such party of a subsequent breach or default of like
or similar nature.

32. TERMINATION ON INVALIDITY: If this Agreement is declared invalid in whole or
in part, for any reason, by any court, governmental agency, body or tribunal
with jurisdiction over the Parties and after adjudication of any and all appeals
available to a party electing to pursue them, then the entire Agreement shall be
deemed void and inoperative.

33. ENTIRE AGREEMENT: Except for any Non-Disclosure Agreement, this Agreement
represents the entire understanding between the Parties hereto with respect to
the subject matter hereof, and this Agreement supersedes all previous
representations, understandings

 

16



--------------------------------------------------------------------------------

or agreements, oral or written, between the Parties with respect to the subject
matter hereof and cannot be modified except by a written instrument signed by
the Parties hereto.

34. FORCE MAJEURE: Each of the Parties hereto shall be excused from any act,
omission or obligation to perform hereunder when such failure or default is
caused by an act of god, fire, strikes, war, riot, terrorism, insurrection,
boycott, acts of public authorities, delays or defaults caused by public
carriers, inability to obtain raw materials or other causes, whether similar or
dissimilar, beyond its reasonable control.

35. NO CONSTRUCTION AGAINST DRAFTER: The language used in this Agreement is
language chosen by the Parties hereto to express their mutual intent, each
having an equal opportunity to participate in the drafting of the provisions
hereof. Accordingly, in the construing of this Agreement, neither party shall be
presumed or deemed to be the “drafter” or “preparer” hereof and no rule of
strict construction will be applied against any party.

36. COUNTERPARTS: This Agreement may be executed in counterparts, including by
means of telecopied signature pages, any one of which need not contain the
signature of more than one party, each of which shall be deemed an original, but
all of which together shall constitute the entire agreement.

37. USAGE: Whenever the plural form of a word is used in this Agreement, that
word will include the singular form of that word. Whenever the singular form of
a word is used in this Agreement, that word will include the plural form of that
word.

IN WITNESS WHEREOF, the Parties have executed this instrument to become
effective on the Effective Date.

 

DEAN FOODS COMPANY (LICENSOR)

By:

 

/s/ Martin Devine

Name:

 

Martin Devine

Title:

 

COO, FDD

Date:

 

11/14/12

WWF OPERATING COMPANY (LICENSEE)

By:

 

/s/ Michael J. Ferry

Name:

 

Michael J. Ferry

Title:

 

President – Horizon Organic

Date:

 

December 4, 2012

 

17



--------------------------------------------------------------------------------

Exhibit A

Licensed Trademarks

TRUMOO

A TRULY GOOD THING

SMART LUNCHBOX NUTRITION



--------------------------------------------------------------------------------

Exhibit B

All DISTRIBUTORS must maintain the following policies of insurance at their own
expense:

Commercial General Liability Insurance, on an occurrence basis, including a duty
to defend, which must provide coverage for bodily injury and property damage
with the following minimum limits of insurance:

 

•       $1,000,000

   Each Occurrence Limit

•       $1,000,000

   Personal and Advertising Injury Limit

•       $1,000,000

   Products and Completed Operations Liability

•       $2,000,000

   Aggregate Limit

The policy must contain a contractual liability coverage extension, either
within the policy form or by endorsement. The policy must contain a CG2010
Endorsement (Including Product Completed Operations) naming Dean Foods Company,
its parents, subsidiaries and affiliated entities, and its officers, directors
and employees as additional insured.

Workers’ Compensation Insurance covering all statutory benefits in the states of
operation and Employers’ Liability, with limits of at least $1 million per
accident or disease.

Business Auto Liability Insurance, with minimum combined single limits of $1
million per accident for bodily injury and property damage. The policy must
include a duty to defend and cover all owned, non-owned, and leased or hired
vehicles. The following endorsements must be included:

 

  •  

MCS-90 Endorsement Limit of Liability of $1,000,000, If required by law

 

  •  

Truckers Intermodal Interchange Uniform Endorsement Limit of Liability of
$1,000,000, to the extent this coverage would be applicable to the services
provided hereunder.

 

  •  

Trailer Interchange Contract Legal Liability Insurance for Physical Damage to
Trailers - $75,000 with Dean Foods Company as a Loss Payee for the stipulated
value of the unit, to the extent this coverage would be applicable to the
services provided hereunder.

All Risk Cargo Legal Liability Insurance, written on an all risk, certificate
cargo insurance basis to insure the full value of the load, and deductible
amount not to exceed $25,000. The policy must provide refrigeration breakdown
coverage.

Pollution Legal Liability Insurance, with minimum limits of $5 million per
occurrence and $5 million aggregate combined single limit for bodily injury and
property damage, including a duty to defend, arising from pollutants or
environmental impairment. If this coverage is provided through the cargo legal
liability policy or the auto liability policy, specify coverage, basis written
and limits provided. Coverage provided within the distributor’s auto liability
policy must be through the use of the CA9948 endorsement.



--------------------------------------------------------------------------------

Commercial Umbrella/Follow Form Excess Insurance, with minimum limits of $4
million per occurrence and in the aggregate, in excess of the underlying policy
limits. The policy must provide coverage at least as broad as the underlying
policies and provide coverage excess of the required general liability,
employer’s liability, and automobile liability coverages.

The following additional requirements shall apply:

 

  •  

Insurance must be placed with insurance companies rated at least A, X (10) by
the A.M. Best.

 

  •  

All liability policies must be endorsed to name Dean Foods Company, its parents,
subsidiaries and affiliated entities, and its officers, directors and employees
as additional insured utilizing ISO forms.

 

  •  

The automobile liability, general liability and workers’ compensation policy, if
permitted by law, must have a waiver of subrogation in favor of Dean Foods
Company, its parents, subsidiaries and affiliated entities, and its officers,
directors and employees.

 

  •  

All insurance policies must apply as primary and non-contributory with respects
to operations of DISTRIBUTOR. DISTRIBUTOR will bear any losses within insurance
deductibles or self-insured retention amounts.

 

  •  

All insurance policies must be written on a per occurrence basis except
Pollution Liability which is written on a limit of liability basis.

 

  •  

All insurance policies must be endorsed to provide Dean Foods Company with
30-days advance written notice of cancellation or material change in coverage.

Subcontractors and Independent Truckers (for brokerage) DISTRIBUTOR will require
DISTRIBUTOR’S subcontractors and independent truckers to carry the same
insurance coverages as required of the DISTRIBUTOR. DISTRIBUTOR will maintain
proof of subcontractors and independent truckers insurance coverage at all
times.

Evidence of Insurance:

 

  •  

Prior to the execution of this Agreement DISTRIBUTOR shall deliver to Dean Foods
Company a certificate, executed by a duly authorized representative of each
insurer, showing compliance with the insurance requirements set forth above.

 

  •  

Policy renewal dates must be noted, and new certificates must be provided,
meeting the requirements noted above, throughout the entire term DISTRIBUTOR
provides goods or services to Dean Foods Company or any of its affiliated
entities.

 

  •  

Failure of Dean Foods Company to demand such certificate or other evidence of
full compliance with these insurance requirements or failure of (Dean Foods
Company to identify a deficiency from evidence that is provided shall not be
construed as a waiver of DISTRIBUTOR’s obligation to maintain such insurance.

 

  •  

Certificates with disclaimers must have Additional Insured endorsement(s)
attached.

The insurance requirements set forth herein are minimum coverage requirements
and are not to be construed in any way as a limitation on DISTRIBUTOR’S
liability under this Agreement.

Failure to maintain the required insurance may result in termination of this
contract at Dean Foods Company option.



--------------------------------------------------------------------------------

Exhibit C

Foodservice Customers included in Licensee’s Territory

Chipotle

Dominos

Jason’s Deli

Corner Bakery

Einstein Noah Group

Other customers may be added to this list if approved in writing by Licensor